3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to any subsequent dependent claim).
The claim limitation “…the reflection sheet is located between the support members and the piezoelectric film” -it is not clear how this structure is possible, since prior to this limitation, the claim recites “…the piezoelectric component is on the reflection sheet….where the piezoelectric component comprises a piezoelectric film and a plurality of support members....the piezoelectric film is located on a surface of the reflection sheet away from the diffusion sheet…. the piezoelectric film, the reflection sheet, the support members, and the diffusion sheet are located on the back plate in sequence” therefore, according to what is previously recited, the piezoelectric film, as being part of the piezoelectric component, is also disposed on the reflection sheet. The piezoelectric film being “on a surface of the reflection sheet away from the diffusion sheet” is not the same as the piezoelectric film being disposed directly below/under/lower surface the reflection sheet; or directly contacting the lower surface of the the reflection sheet is located between the support members and the [piezoelectric film] back plate”.  {Note: It is suggested to further clarify the piezoelectric component structure as depicted in fig.1 and described in specification}.
Claim 17, in the limitation “…the plurality of support members are evenly distributed on a surface of the reflection sheet facing the diffusion sheet of the backlight module by the plurality of bases…” is not clear how the plurality of support members are evenly distributed by the plurality of bases. Please clarify.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0131160) in view of Nakamori et al. (US 2018/0031885).
As to Claim 11, Lu et al. discloses A force touch display device comprising 
a backlight module, wherein the backlight module comprises a back plate, a light-emitting assembly disposed in the back plate, a reflection sheet, and a diffusion sheet,
the force touch display device further comprises a piezoelectric component (fig.6B-piezoelectri sensor element 380), 
the piezoelectric component is on the reflection sheet of the backlight module (fig.6B- piezoelectric element 380 on PCB layer 606, reception plate 612), 
the piezoelectric component is configured to be deformed under an action of a pressing force and generate an electrical signal corresponding to the pressing force (para.0095- the piezoelectric layer 301 is compressed when force is exerted on the top actuator 660),
the force touch display device further comprises a detection circuit, wherein the detection circuit is electrically connected with the piezoelectric component and configured to detect the electrical signal generated by the piezoelectric component (para.0091, 0094),
wherein the piezoelectric component comprises a piezoelectric film (fig.6B- piezoelectric layer 301) and a plurality of support members (fig.6B-  collectively-conductive regions 382,386,390, adhesive 602, conductive pads 604- support piezoelectric layer 301),
the plurality of support members are evenly distributed directly on a surface of the reflection sheet away from the piezoelectric film and directly contact with the reflection sheet (fig.6- regions 382,386,390, adhesive layer, pads 604 (collectively) distributed on PCB layer 606),
the piezoelectric film is located on a surface of the reflection sheet facing away from the diffusion sheet, and the piezoelectric film is electrically connected with the detection circuit (para.0091, 0094-0095), 
the piezoelectric film, the reflection sheet, the support members, and the diffusion sheet are located on the back plate in sequence (fig.6B-piezoelectirc layer 301; regions 382,386,390, adhesive layer 602, pad 604 (collectively read as -support members) on rear reception plate 612),
and the reflection sheet is located between the support members and the [piezoelectric film] backplate

	Lu et al. does not expressly disclose a backlight module, wherein the backlight module comprises a back plate, a light-emitting assembly disposed in the back plate, a reflection sheet, and a diffusion sheet; component is on the reflection sheet of the backlight module; the plurality of support members are evenly distributed directly on a surface of the reflection sheet away from the piezoelectric film and directly contact with the reflection sheet; the piezoelectric film is located on a surface of the reflection sheet facing away from the diffusion sheet; and the reflection sheet is located between the support members and the piezoelectric film [backplate]

Nakamori et al. discloses a force sensing device comprising a backlight module (fig.5- backlight unit 20- para.0044), wherein the backlight module comprises a back plate (fig.5- case 22 including bottom plate 18 and frame 16-para.0044; see also fig.18), a light-emitting assembly disposed in the back plate (fig.5-light guide LG-para.0048; see also fig.18), a reflection sheet (fig.5-reflection sheet RE; see also fig.18) and a diffusion sheet (fig.5-optical sheet OS1 may be a diffusion sheet-para.0051; see also fig.18).
The combination Lu et al. in view of Nakamori et al., each element merely would have performed the same function as did separately.
 Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically the claimed structure as recited in claim 1, as well as the claims that depend therefrom. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. with the teachings of Nakamori et al., by implementing a backlight module as disclosed by Nakmori et al., thus arriving at the claimed structure, such that the piezoelectric component (Lu-fig.6B- piezoelectric element 380)  is on the reflection sheet of the backlight module (reflection layer RE-as disclosed by Nakamori), and the plurality of support members (Lu-fig.6B- fig.6- regions 382,386,390, adhesive layer, pads 604 (collectively)) are evenly distributed directly on a surface of the reflection sheet away from the piezoelectric film and directly contact with the reflection sheet (reflection layer RE of Nakamori); and the piezoelectric film (Lu-piezelectirc layer 301) is located on a surface of the reflection sheet (Nakamori-reflection sheet RE) facing away from the diffusion sheet (Nakamori-diffusion sheet OS1); and the reflection sheet (Nakamori-reflection sheet RE) is located between the support members (Lu-fig.6B- fig.6- regions 382,386,390, adhesive layer, pads 604 (collectively)) and the piezoelectric film [backplate] (Lu-piezoelectric film 301 [or plate 612]; Nakamori-bottom plate 18). The motivation being to provide display device with a force sensing function and a force sensing module capable of transmitting light to the display panel. 

As to Claim 14, Lu et al. in view of Nakamori et al disclose wherein the piezoelectric film is formed of piezoelectric polymer material (Lu-para.0042,0057).
  
As to Claim 15, Lu et al. in view of Nakamori et al. disclose wherein the piezoelectric film is formed of polyvinylidene fluoride (Lu-para.0042).

As to Claim 16, Lu et al. in view of Nakamori et al. disclose wherein the piezoelectric film covers an entirety of the surface of the reflection sheet facing away from the diffusion sheet (Lu-fig.6- piezoelectric layer 301; Nakamori-reflection layer RE, diffusion sheet OS1); or the piezoelectric film comprises a plurality of strip-shaped structures arranged in parallel with each other, each of the strip-shaped structures is arranged corresponding to at least one of the plurality of the support members, and each of the strip-shaped structures is electrically connected with the detection circuit; or the piezoelectric film comprises a plurality of block-shaped structures arranged evenly, each of the plurality of block-shaped structures is arranged corresponding to at least one of the plurality of support members, and each of the block-shaped structures is electrically connected with the detection circuit.

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0131160) in view of Nakamori et al. (US 2018/0031885), further in view of Zhang et al. (US 2015/0261367).
 As to Claim 19, Lu et al. in view of Nakamori et al. do not expressly disclose wherein each of the support members comprises a base fixed on the reflection sheet and a support post extending toward the diffusion sheet, and the base is fixed on a surface of the reflection sheet facing the diffusion sheet, or 
the reflection sheet is provided with a plurality of recesses on a surface of the reflection sheet facing the diffusion sheet, and the base is fixed in a corresponding one of the plurality of recesses.
Zhang et al. discloses a support members comprises a base fixed on the reflection sheet (fig.2- nanowire region 5) and a support post extending toward the diffusion sheet (fig.4- spacers 6), and the base is fixed on a surface of the reflection sheet facing the diffusion sheet (fig.2- nanowire regions 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu et al. in view of Nakamori et al., with the teachings of Zhang et al., the motivation being to facilitate deformation when the touch panel is subject to pressure, which aids in realizing a touch panel able to sense a touch of any object and achieve high touch sensitivity.
Claims 17,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (US 2018/0031885), further in view of Kim et al. (US 2017/0108973).
As to Claim 17, Nakamori et al. discloses A force touch display device comprising a backlight module (fig.5- backlight unit 20- para.0044), the backlight module comprises a back plate (fig.5- bottom plate 18-para.0044), a light-emitting assembly disposed in the back plate (fig.5-light guide LG-para.0048), a reflection sheet (fig.5-reflection sheet RE) and a diffusion sheet (fig.5-optical sheet OS1 may be a diffusion sheet-para.0051).
Nakamori et al. discloses a force sensing module on a reflection sheet of the backlight module (fig.4-5- force sensing module on reflection sheet RE-para.0064), and where force sensing module configured to be deformed under an action of a pressing force and generate an electrical signal corresponding to the pressing force (fig.4-5,7-8 para.0066-0069,0075- the cover panel 14 is bent toward the bottom plate in response to applied force by user; the pressing force is sensed), and where the reflection sheet, [the support members], and the diffusion sheet are located on the back plate in sequence (fig.4-8- reflection sheet RE, support members (included in the force sensing module 54), diffusion sheet OS1 are located on the bottom plate 18), and [the plurality of support members and the plurality of bases] are located between the reflection sheet and the diffusion sheet (figs.5-8- force sensing module 54 between reflection sheet RE and diffusion sheet OS1).
Nakamori et al. does not expressly disclose where the force sensing module is a piezoelectric component and wherein the piezoelectric component comprises a plurality of support members and a plurality of bases corresponding to the plurality of support members one-to one, 
the plurality of support members are evenly distributed on a surface of the reflection sheet facing the diffusion sheet of the backlight module by the plurality of bases and the plurality of bases directly contact with the reflection sheet , 
the plurality of support members are electrically connected with the detection circuit, and the plurality of support members are formed of piezoelectric material, and the reflection sheet, [the support members], and the diffusion sheet are located on the back plate in sequence, and 
[the plurality of support members and the plurality of bases] are located between the reflection sheet and the diffusion sheet.
Kim et al. discloses a touch sensor comprising a piezoelectric component (fig.7- piezoelectric material 210) and wherein the piezoelectric component comprises a plurality of support members and a plurality of bases corresponding to the plurality of support members one-to one, (fig.7- piezoelectric material 210 (read as support member) and driving electrodes 110 (read as bases))
the plurality of support members are evenly distributed on a surface [of the reflection sheet facing the diffusion sheet of the backlight module] by the plurality of bases and the plurality of bases directly contact with [the reflection sheet], (fig.7- piezoelectric material 210 and driving electrodes 110 on protective layer 740)
the plurality of support members are electrically connected with the detection circuit, and the plurality of support members are formed of piezoelectric material, (fig.7- piezoelectric material 210; para.0057-0058, 0065-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamori et al. by implementing a touch sensor as disclosed by Kim et al., the motivation being to provide a touch sensor that can detect both user’s touch position and touch pressure.

As to Claim 18, Nakmori et al. in view of Kim et al., disclose a display panel, wherein the diffusion sheet is between the display panel and the reflection sheet (Nakamori-fig.4- OS1 diffusion sheet between the reflection sheet RE and display panel 12).
or the reflection sheet is provided with a plurality of recesses on a surface of the reflection sheet facing the diffusion sheet, and the base is fixed in a corresponding one of the plurality of recesses.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 17 have been considered but are moot because the new ground of rejection as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627